Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


   SECURITIES AND EXCHANGE COMMISSION,

                                         Plaintiff,

                                 v.

   GARY S. WYKLE a/k/a GARY S. WYCKEL and
   ALEJANDRO CORTES

                                         Defendants.


                                           COMPLAINT

         Plaintiff Securities and Exchange Commission alleges and states as follows:

  I.     INTRODUCTION

         1.      From at least March 2013 through July 2017, The Republic Group, Inc.

  (“Republic”), and its president, Gary Wykle (“Wykle”), and its securities sales person, Alejandro

  Cortes (“Cortes”) raised approximately $9.4 million from at least 150 investors through sales of

  securities in unregistered transactions. The securities were in the form of promissory notes.

  Republic solicited prospective investors primarily through Wykle and Cortes, and through

  Republic’s website and at least one sales seminar.

         2.      Republic, through Wykle, made material misrepresentations and omissions to

  investors and prospective investors, and engaged in a scheme to defraud and a course of conduct

  designed to deceive investors. Specifically, Wykle falsely claimed that investor funds would be

  used to make short-term loans at high interest rates to travel industry businesses in the Dominican

  Republic, and that Republic would be merging with a publicly traded company. He also omitted
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 2 of 14



  to disclose to investors that a substantial portion of the offering proceeds were being used to pay

  sales commissions to Cortes. In addition, Wykle misappropriated and misused approximately $2.5

  million in investor funds and operated a Ponzi scheme.

         3.      By engaging in this conduct, Wykle violated Sections 5(a) and 5(c) of the Securities

  Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a) and 77e(c)]; Section 17(a) of the Securities

  Act [15 U.S.C. § 77q(a)]; Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

  (“Exchange Act”) [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]; and Section 15(a)(1) of the

  Exchange Act [15 U.S.C. § 78o(a)(1)]. Unless restrained and enjoined, Wykle is reasonably likely

  to continue to violate the federal securities laws.

         4.      By engaging in this conduct, Cortes violated Sections 5(a) and 5(c) of the Securities

  Act [15 U.S.C. §§ 77e(a) and 77e(c)] and Section 15(a)(1) of the Exchange Act. [15 U.S.C. §

  78o(a)(1)]. Unless restrained and enjoined, Cortes is reasonably likely to continue to violate the

  federal securities laws.

  II. DEFENDANTS AND RELATED ENTITIES

         A.      Defendants

         5.      Wykle, age 72, resides in Ronceverte, West Virginia. During the relevant time

  period, Wykle was president of Republic.

         6.      Cortes, age 58, resides in Miami, Florida. During the relevant time period, Cortes

  was a securities salesperson of Republic. Although Cortes held the title of executive vice-president

  of Republic, he was not involved in the running of the business or making business decisions for

  the company.




                                                    2
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 3 of 14



           B.     Related Entities

           7.     Republic was a Florida corporation established in April 2006 with its principal

  place of business in Miami, Florida and offices in Puerto Rico. Republic is now defunct.

           8.     TRG Global, SRL (“TRG Global”) was a Dominican Republic corporation that

  purportedly merged with Republic in March 2017. TRG Global was owned and controlled by

  Wykle.

  III.     JURISDICTION AND VENUE

           9.     This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d), and

  22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d), and 77v(a)] and Sections 21(d) and 27 of

  the Exchange Act [15 U.S.C. §§ 78u(d) and 78aa].

           10.    This Court has personal jurisdiction over the Defendants, and venue is proper in the

  Southern District of Florida, because, among other things, many of the acts and transactions

  constituting violations of the Securities Act and Exchange Act occurred in this district. In addition,

  Republic had offices in this district, and Cortes resides in this district.

  IV.      FACTUAL BACKGROUND

           A.     Republic’s Unregistered Offering of Securities through Wykle and Cortes

           11.    Between March 2013 and July 2017, Republic, through Wykle and Cortes, raised

  approximately $9.4 million from about 150 investors residing in Florida and Puerto Rico, through

  sales of securities in unregistered transactions.       Republic’s securities were in the form of

  promissory notes issued through its “Promissory Note Program.”

           12.    Republic solicited prospective investors primarily through Wykle and Cortes.

  Some investors were directed to Republic’s website, which had general information about the




                                                     3
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 4 of 14



  company, and others were given written materials which described Republic and its Promissory

  Note Program.

         13.      Republic’s written materials described it as a “financial services” company “with

  offices strategically located throughout North America, Central & South America, and the

  Caribbean, as well as European and Asian representative offices that service the Global

  Marketplace.” The materials claimed that Republic, among other things, offered “non-traditional

  financial services primarily to the ‘under-banked’ segment of the international marketplace.”

         14.      Generally, Republic’s promissory notes offered investors an interest rate of 2.5%

  per month for a term of 15 months or 3% per month for 29 months. During the early years of the

  offering, Republic would offer higher interest rates for the first one to three months as an

  enticement to investors. For example, with respect to the 15-month notes, Republic paid some

  earlier investors a rate of 10% for the first month, 5% for the next two months, and then 2% for

  the remaining twelve months. Earlier investors in the 29-month notes received 10% for the first

  three months and then 2% for the duration of the term of the note. The promissory notes would

  automatically renew unless investors notified Republic at least 45 days prior to maturity of their

  intent to withdraw their funds.

         15.      Investors sent their money to Republic either by check or wire transfer. Investor

  funds were deposited into Republic’s bank accounts and Wykle was the sole signatory on the

  accounts.

         16.      After sending in their money, investors received a promissory note signed by Wykle

  using the alias “Gary Wyckel” reflecting their investment in Republic. Investors would also

  receive monthly account statements from Republic, along with their purported monthly interest

  payments.




                                                   4
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 5 of 14



         17.     Wykle and Cortes both had direct communications with investors and prospective

  investors regarding Republic’s investment opportunity through face-to-face meetings, emails, and

  phone calls.   However, because Cortes speaks Spanish, he was the primary contact with

  prospective investors, the majority of whom spoke only with Cortes. Cortes met with some

  prospective investors in person and spoke with others by telephone.

         18.     At least one investor stated that she learned about Republic’s Promissory Note

  Program during a seminar she and numerous other investors attended that the company held at a

  hotel in Puerto Rico. At that meeting, Wykle gave a presentation about the investment opportunity

  to prospective investors and Cortes answered questions investors had in Spanish. The investor

  who attended the seminar stated that there she also received written materials about Republic and

  the investment program.

         19.     Republic paid Cortes an undisclosed 15% commission for bringing in new investor

  funds, which came out of the investor’s principal investment.

         B.      Republic’s Fraudulent Scheme

                 1.     False Statements and Omissions by Wykle

         20.     Wykle made material misrepresentations and omissions to investors and

  prospective investors concerning the use of investor funds and Republic’s purported merger with

  a publicly traded company. Wykle told investors and prospective investors, and instructed Cortes

  to tell prospects, that Republic’s offering proceeds would be used to make high interest loans to

  travel industry businesses, such as hotels in the Dominican Republic for renovations and furniture

  purchases. Republic and Wykle claimed that these were short-term loans (six to twelve months)

  and that businesses paid an interest rate of 8% to 12% per month on the loans. During the latter

  years of the offering, investors were also told that Republic was in the business of purchasing




                                                  5
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 6 of 14



  distressed loan portfolios or debt from companies in bulk at a discounted rate and collecting on

  that debt.

          21.    Contrary to what was represented to investors, Republic never made any loans to

  travel industry businesses or other companies. Nor did Republic ever purchase distressed loans or

  debts from companies. Thus, Republic did not generate any revenues from its operations.

          22.    With regard to the use of funds, Wykle omitted to disclose to investors and

  prospective investors that a portion of their money would be used to pay sales commissions of

  15% to Cortes for bringing in investors.

          23.    On at least one occasion, Wykle also made false statements to investors regarding

  Republic’s purported merger with a public company. Specifically, in July 2016, Republic sent an

  email to investors under Cortes’ name announcing that it was planning to merge with a publicly

  traded company. In this email, investors were told that the merger would “significantly enhance”

  the company’s profile and open up a “very large public market for raising capital.” According to

  the email, the merger would make the cost of capital much cheaper than the Promissory Note

  Program, thus increasing Republic’s “bottom line profit.” The email urged investors to make

  additional investments with Republic prior to the merger being completed, while the company

  continued to offer 2.5% to 3% interest per month. However, during the releveant period, Republic

  was not in the process of merging with a publicly traded company.

                 2.     Misuse and Misappropriation of Investor Money by Wykle

          24.    Of the $9.4 million in investor money deposited into Republic’s accounts,

  approximately $6.37 million was paid out to investors as interest payments, and about $282,000

  was paid out as investor redemptions.




                                                 6
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 7 of 14



         25.     Wykle misappropriated and misused approximately $2.5 million in investor funds

  from the Republic bank accounts. Specifically, about $172,000 was paid to Wykle via checks he

  wrote to himself, about $90,000 was taken out by him through cash withdrawals, $788,000 was

  transferred to TRG Global, a company Wykle controlled, and an additional $24,000 was

  transferred to Alliance Unlimited, LLC, another company he controlled. Wykle also used at least

  $183,000 in investor money to pay for, among other things, travel, hotel and restaurant expenses.

         26.     In addition, at least $1.28 million in investor funds were used by Wykle to pay

  undisclosed sales commissions to Cortes both in his individual name and through Global Choice

  Advisory, Inc., a company Cortes controlled.

                 3.      The Continuing Fraud by Wykle as the Scheme Unravels

         27.     By March 2017, Republic did not have enough new investor money to pay interest

  payments to existing investors and the Ponzi scheme began to collapse. With investors demanding

  to know why their interest payments had stopped, Wykle embarked on a convoluted scheme to lull

  investors.

         28.     In one instance, on or around March 22, 2017, Wykle sent a letter to investors

  claiming that Republic was “in the process of finalizing a financing facility” and that upon closing

  of the financing, all principal and interest payments would be repaid in full to investors by April

  15, 2017. However, during the relevant period, Republic was never finalizing a financing facility.

         29.     In a separate instance, Wykle created an elaborate story that Republic had merged

  with TRG Global, a company purportedly in the business of purchasing distressed loan portfolios

  and collecting on bad debt, in an apparent attempt to shift blame for the delay in interest payments

  onto this new entity. Investors were informed about the merger between Republic and TRG Global

  sometime in March 2017.




                                                   7
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 8 of 14



         30.     That same month, investors received correspondence from TRG Global entitled

  “Memorandum of Notification” claiming that Republic had to suspend investor interest payments

  because TRG Global was the victim of an embezzlement scheme that exhausted the company’s

  liquidity. In this memorandum, investors were also notified that they would be receiving new

  promissory notes from TRG Global for the amount outstanding on the promissory notes issued by

  Republic and that TRG Global would be in a position to begin repaying investors within 10 days.

         31.     In early July 2017, investors received a letter from TRG Global claiming that

  repayments of principal amounts to investors would begin during the first week of the month.

  Accompanying this letter was a “Collateralized Promissory Note” issued by TRG Global to each

  investor for the total principal amount of his or her investment in Republic. The new promissory

  notes had an annual interest rate of 10% and were purportedly collateralized by all portfolios of

  loans and accounts receivable owned by TRG Global. The letter and the new notes were

  purportedly both signed by Luz C. Molineaux, the president of TRG Global.

         32.     The information Wykle disseminated to investors regarding TRG Global and its

  merger with Republic was false and misleading. Unbeknownst to investors, TRG Global was

  another company owned and controlled by Wykle, and Wykle was impersonating Luz Molineaux.

  In addition, TRG Global had virtually no assets and never lost money as a result of an

  embezzlement scheme.

  V. CLAIMS FOR RELIEF

                                             COUNT I

                     Violations of Sections 5(a) and 5(c) of the Securities Act
                                      As to both Defendants

           33.   The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.




                                                 8
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 9 of 14



            34.   No registration statement was filed or in effect with the Commission pursuant to

  the Securities Act with respect to the securities issued by Republic described in this Complaint and

  no exemption from registration existed with respect to these securities.

            35.   From approximately March 2013 until July 2017, Wykle and Cortes, directly and

  indirectly:

                  (a)    made use of any means or instruments of transportation or communication
                         in interstate commerce or of the mails to sell securities, through the use or
                         medium of a prospectus or otherwise;
                  (b)    carried or caused to be carried securities through the mails or in interstate
                         commerce, by any means or instruments of transportation, for the purpose
                         of sale or delivery after sale; or
                  (c)    made use of any means or instruments of transportation or communication
                         in interstate commerce or of the mails to offer to sell or offer to buy through
                         the use or medium of any prospectus or otherwise any security,

  without a registration statement having been filed or being in effect with the Commission as to

  such securities.

          36.     By reason of the foregoing Wykle and Cortes violated and, unless enjoined, are

  reasonably likely to continue to violate Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§

  77e(a) and 77e(c)].

                                              COUNT II
                                           As to Wykle only

                     Fraud in Violation of Section 17(a)(1) of the Securities Act

          37.     The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.

          38.     From approximately March 2013 until July 2017, Wykle, in the offer or sale of

  securities by use of any means or instruments of transportation or communication in interstate

  commerce or by use of the mails, directly or indirectly, knowingly or recklessly employed devices,

  schemes or artifices to defraud.




                                                    9
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 10 of 14



         39.     By reason of the foregoing, Wykle violated, and, unless enjoined, is reasonably

  likely to continue to violate Section 17(a)(1) of the Securities Act [15 U.S.C. § 77q(a)(1)].

                                            COUNT III
                                          As to Wykle only

                    Fraud in Violation of Section 17(a)(2) of the Securities Act

         40.     The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.

         41.     From approximately March 2013 until July 2017, Wykle, in the offer or sale of

  securities by use of any means or instruments of transportation or communication in interstate

  commerce or by use of the mails, directly or indirectly, negligently obtained money or property by

  means of untrue statements of material facts and omissions to state material facts necessary to

  make the statements made, in the light of the circumstances under which they were made, not

  misleading.

         42.     By reason of the foregoing, Wykle violated and, unless enjoined, is reasonably

  likely to continue to violate Section 17(a)(2) of the Securities Act [15 U.S.C. § 77q(a)(2)].

                                            COUNT IV
                                          As to Wykle only

                    Fraud in Violation of Section 17(a)(3) of the Securities Act

         43.     The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.

         44.     From approximately March 2013 until July 2017, Wykle, in the offer or sale of

  securities by use of any means or instruments of transportation or communication in interstate

  commerce and by the use of the mails, directly or indirectly negligently engaged in transactions,

  practices and courses of business which have operated, are now operating or will operate as a fraud

  or deceit upon the purchasers.




                                                   10
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 11 of 14



          45.     By reason of the foregoing, Wykle violated, and, unless enjoined, is reasonably

  likely to continue to violate Section 17(a)(3) of the Securities Act [15 U.S.C. § 77q(a)(3)].

                                             COUNT V
                                          As to Wykle only

            Fraud in Violation of Section 10(b) and Rule 10b-5(a) of the Exchange Act

          46.     The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.

          47.     From approximately March 2013 until July 2017, Wykle, directly or indirectly, by

  the use of any means or instrumentality of interstate commerce, or of the mails, knowingly or

  recklessly employed devices, schemes or artifices to defraud in connection with the purchase or

  sale of securities.

          48.     By reason of the foregoing, Wykle violated, and, unless enjoined, is reasonably

  likely to continue to violate Section 10(b) and Rule 10b-5(a) of the Exchange Act [15 U.S.C. §

  78j(b) and 17 C.F.R. § 240.10b-5(a)].

                                            COUNT VI
                                          As to Wykle only

            Fraud in Violation of Section 10(b) and Rule 10b-5(b) of the Exchange Act

          49.     The Commission repeats and realleges Paragraphs 1 through 32 of its Complaint.

          50.     From approximately March 2013 until July 2017, Wykle, directly or indirectly, by

  the use of any means or instrumentality of interstate commerce, or of the mails, knowingly or

  recklessly made untrue statements of material facts and omitted to state material facts necessary

  in order to make the statements made, in the light of the circumstances under which they were

  made, not misleading, in connection with the purchase or sale of securities.

          51.     By reason of the foregoing, Wykle violated, and, unless enjoined, is reasonably

  likely to continue to violate, Section 10(b) and Rule 10b-5(b) of the Exchange Act [15 U.S.C. §




                                                   11
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 12 of 14



                                              COUNT VII
                                            As to Wykle only

            Fraud in Violation of Section 10(b) and Rule 10b-5(c) of the Exchange Act

          52.     The Commission repeats and realleges Paragraphs 1 through 32 of its Complaint.

          53.     From approximately March 2013 until July 2017, Wykle, directly or indirectly, by

  the use of any means or instrumentality of interstate commerce, or of the mails, knowingly or

  recklessly engaged in acts, practices and courses of business which have operated, are now

  operating or will operate as a fraud or deceit upon any person in connection with the purchase or

  sale of any security.

          54.     By reason of the foregoing, Wykle directly and indirectly violated, and, unless

  enjoined, is reasonably likely to continue to violate Section 10(b) and Rule 10b-5(c) of the

  Exchange Act [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5(c)].

                                              COUNT VIII

                          Violation of Section 15(a)(1) of the Exchange Act
                                        As to both Defendants

          55.     The Commission repeats and realleges paragraphs 1 through 32 of its Complaint.

          56.     From approximately March 2013 until July 2017, Wykle and Cortes made use of

  the mails or any means or instrumentality of interstate commerce to effect transactions in securities,

  or to induce or attempt to induce the purchase or sale of securities, without being associated with a

  broker or dealer that was registered with the Commission in accordance with Section 15(b) of the

  Exchange Act, 15 U.S.C. § 78o(a).

          57.     By reason of the foregoing, Wykle and Cortes directly and indirectly violated, and

  unless enjoined, are reasonably likely to continue to violate, Section 15(a) of the Exchange Act, 15

  U.S.C. § 78o(a).




                                                    12
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 13 of 14



  VI.    RELIEF REQUESTED

         WHEREFORE, the Commission respectfully requests the Court find that Defendants

  committed the violations of federal securities laws alleged in this complaint and:

         A.      Permanent Injunction

         Issue a Permanent Injunction:

                 1.     restraining and enjoining Wykle, his agents, servants, employees, attorneys,

  and representatives, and all persons in active concert or participation with him, and each of them,

  from violating Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) and 77e(c)];

  Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)]; Section 10(b) and Rule 10b-5 of the

  Exchange Act [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]; and Section 15(a)(1) of the

  Exchange Act [15 U.S.C. § 78o(a)(1)]; and

                 2.     restraining and enjoining Cortes, his agents, servants, employees, attorneys,

  and representatives, and all persons in active concert or participation with him, and each of them,

  from violating Sections 5(a) and 5(c) of the Securities Act [15 U.S.C. §§ 77e(a) and 77e(c)] and

  Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)].

         B.      Disgorgement

         Issue an Order directing Wykle and Cortes to disgorge all ill-gotten gains, including

  prejudgment interest, resulting from the acts and/or courses of conduct alleged in this Complaint.

         C.      Civil Penalty

         Issue an Order directing Wykle and Cortes to pay a civil money penalty pursuant to Section

  20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C.

  § 78u(d)].




                                                  13
Case 1:20-cv-23616-DPG Document 1 Entered on FLSD Docket 08/31/2020 Page 14 of 14



          D.      Further Relief

          Grant such other and further relief as may be necessary and appropriate.

          E.      Retention of Jurisdiction

          Further, the Commission respectfully requests the Court retain jurisdiction over this action

  in order to implement and carry out the terms of all orders and decrees that it may enter, or to

  entertain any suitable application or motion by the Commission for additional relief within the

  jurisdiction of this Court.

  Dated: August 31, 2020                        /s/ Andrew O. Schiff
                                                S.D. Fla. No. A5501900
                                                Regional Trial Counsel
                                                Direct Dial: (305) 982-6390
                                                Fax: (305) 536-4154

                                                Raynette R. Nicoleau
                                                Fla. Bar No. 278210
                                                Senior Counsel
                                                Direct Dial: (305) 982-6308
                                                Fax: (305) 536-4154

                                                Attorneys for Plaintiff
                                                Securities and Exchange Commission
                                                801 Brickell Avenue, Suite 1950
                                                Miami, FL 33131




                                                   14
